      Case 3:20-cv-00386-CWR-LGI Document 39 Filed 04/22/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ANIKA & ASSOCIATES, INC.                                                             PLAINTIFF

VERSUS                                           CIVIL ACTION NO. 3:20-cv-386-CWR-LGI

LANDMARK AMERICAN
INSURANCE COMPANY                                                                  DEFENDANT

             DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF
                   CASE MANAGEMENT ORDER DEADLINES

       COMES NOW the Defendant, Landmark American Insurance Company (“Landmark”),

by and through its attorneys at Galloway, Johnson, Tompkins, Burr & Smith, who moves the

Court to extend the discovery and motion deadlines currently set for May 7, 2021 and May 24,

2021, to June 25, 2021 and July 23, 2021, respectively, due to the attorneys’ schedules making

completion of discovery unattainable. In support of this Motion, Landmark states:

       1.      On September 28, 2020, the Court entered its Case Management Order (“CMO”)

[11] in this case. The CMO [11] set Plaintiff’s expert deadline on February 2, 2021, Defendant’s

expert deadline on March 4, 2021, the discovery deadline on May 4, 2021, and the motion

deadline on May 18, 2021. Additionally, a settlement conference is set for May 10, 2021.

       2.      On February 16, 2021, the Court entered its Order [33] amending the case

management deadlines, setting Defendant’s expert deadline on April 5, 2021, the discovery

deadline on May 7, 2021, and the motion deadline on May 24, 2021.

       3.      The parties have been unable to schedule depositions due to the schedules of the

various attorneys. Specifically, lead counsel for Defendant has a large maritime case set for trial

starting May 17, 2021, before Judge Eldon E. Fallon in the Eastern District of Louisiana.
       Case 3:20-cv-00386-CWR-LGI Document 39 Filed 04/22/21 Page 2 of 3




Counsel anticipated a trial continuance, but was recently informed that no continuance would be

granted in that matter.

        4.      The attorneys for the parties conferred on April 14, 2021 to discuss the scheduling

issues. The parties are in agreement that an extension is needed, and they further agree the

settlement conference set for May 10, 2021, should remain set.

        5.      Therefore, Landmark requests this Honorable Court extend the discovery deadline

by forty-nine (49) days and the motion deadline by sixty (60) days, making the new discovery

deadline Friday, June 25, 2021, and the new motion deadline Friday, July 23, 2021.

        6.      These extensions will not affect the settlement conference set for May 10, 2021 or

the trial date already set in this matter.

        7.      This request is not made for engendering undue delay or for any other improper

purpose.

        WHEREFORE, PREMISES CONSIDERED, Defendant, Landmark American

Insurance Company, moves this Honorable Court to extend the discovery deadline to Friday,

June 25, 2021, and the motion deadline to Friday, July 23, 2021, along with any additional

relief the Court may find appropriate under the premises.

        Respectfully submitted, this 22nd day of April, 2021.

                                               LANDMARK AMERICAN
                                               INSURANCE COMPANY


                                         By:    /s/ Kathryn Platt
                                               KATHRYN BREARD PLATT (MSB# 102141)
                                               GALLOWAY, JOHNSON, TOMPKINS,
                                                   BURR & SMITH
                                               2510 14th Street, Suite 910
                                               Gulfport, MS 39501
                                               Telephone: (228) 214-4250
                                               Facsimile: (228) 214-9650

                                                 2
      Case 3:20-cv-00386-CWR-LGI Document 39 Filed 04/22/21 Page 3 of 3




                                              Email: kplatt@gallowaylawfirm.com

                                              -And-

                                              FREDERICK W. SWAIM III (PHV, LA#28242)
                                              GALLOWAY, JOHNSON, TOMPKINS,
                                              BURR & SMITH
                                              701 Poydras Street, 40th Floor
                                              New Orleans, Louisiana 70139
                                              Telephone: (504) 525-6802
                                              Facsimile: (504) 525-2456
                                              Email: fswaim@gallowaylawfirm.com
                                              Attorneys for Defendant, Landmark American
                                              Insurance Company




                                 CERTIFICATE OF SERVICE

       I, Kathryn Breard Platt, one of the attorneys for Defendant, Landmark American

Insurance Company, do hereby certify that I have this date served the above and foregoing

Unopposed Motion upon all counsel of record and interested persons via the Court’s ECF filing

system.

       So certified, this this 22nd day of April, 2021.

                                                      /s/ Kathryn Platt
                                                      KATHRYN BREARD PLATT (#102141)




                                                  3
